COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 THN PHYSICIANS ASSOCIATION                     §
 D/B/A EL PASO PERINATOLOGY AND                                  No. 08-15-00317-CV
 MARIA D. VELAZQUEZ, M.D.,                      §
                                                                    Appeal from the
                   Appellants,                  §
                                                                  448th District Court
 v.                                             §
                                                                of El Paso County, Texas
 MARIO A. TISCARENO AND                         §
 MICHELLE R. TISCARENO,                                         (TC# 2014-DCV-2484)
 INDIVIDUALLY AND AS NEXT                       §
 FRIENDS FOR A.R.T., A MINOR,

                   Appellees.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order denying Appellants’ motion to dismiss. We therefore reverse the trial court’s

order denying Appellants’ motion to dismiss and remand for the trial court to consider granting a

thirty-day extension to allow Appellees to cure the deficiencies in the report with regard to their

claims, in accordance with our opinion.

       We further order that each party bear their own appellate costs, for which let execution

issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.